Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 13 (Fig. 2).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 10, 13, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 10, 13, and 19, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 7, the use of “(inner)” renders the claim unclear as to if the limitation within the parenthesis are part of the claimed invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Strand (US 20030029620).
CLAIM 1:  Strand discloses a suction anchor.  The anchor comprises a suction chamber (2) bounded by: (i) a circumferential outer wall (4), (ii) an upper wall (6) having a central opening (12), and (iii) the wall of an internal housing (20).  The internal housing defining a passage in communication with the central opening for receiving wellhead components that may be secured to the suction anchor (see Fig. 2).  The suction chamber having a minor upper portion and a major lower portion, the minor upper portion comprising internal reinforcing members (18’) extending along the inside of the upper wall from the outer walls to the internal housing and the major portion being adapted to be embedded in a 
CLAIM 2:  The major portion is substantially void (see Fig. 4).
CLAIM 3:  The internal housing is a conductor housing receptacle adapted to receive a conductor housing (receiving conductor casing string 14).
CLAIM 4:  The conductor housing receptacle further comprises a conductor housing located therein and rigidly secured thereto, the conductor housing being adapted to receive a wellhead component (funnel receiving casing string).
CLAIM 5:  The conductor housing is clamped into the conductor housing receptacle (see paragraph 0040).
CLAIM 6:  The reinforcing members extend radially from the wall of the internal housing to the outer wall (see Fig. 2).
CLAIM 7:  A central pipe depending from the internal housing and serving to bound the inner part of the major portion of the suction chamber (see Fig. 2).
CLAIM 8:  The central pipe is adapted to receive a well casing depending from a wellhead secured in the internal housing (see paragraph 0041)
CLAIM 9:  A suction port (34) enables air and/or water to be pumped from the suction chamber.
CLAIM 10:  A plurality of attachment points (16) are provided at the upper wall.
CLAIM 11:  The outer wall is cylindrical and/or the upper wall is substantially planar (see Fig. 2).
CLAIM 12:  A wellhead housing and a wellhead casing, wherein the wellhead housing is rigidly secured within a conductor housing and the conductor housing is rigidly secured within the internal 
CLAIM 13:  A wellhead valve is mounted above the wellhead housing (see claims 1, 2).
CLAIM 14:  The suction anchor is installed in a seabed with the major portion beneath the seabed and the minor portion projecting therefrom (see Fig. 4).
CLAIMS 15-19:  These methods are inherent to the above structure.
CLAIM 20:  The internal housing is a conductor housing receptacle adapted to receive a conductor housing (see paragraph 0041).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art shows additional known suction anchors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F LAMBE whose telephone number is (571)270-1932. The examiner can normally be reached M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/PATRICK F LAMBE/Examiner, Art Unit 3679                                                                                                                                                                                                        

/MATTHEW R BUCK/Primary Examiner, Art Unit 3679